

116 HR 4181 IH: To amend the Internal Revenue Code of 1986 to allow distributions from qualified cash or deferred arrangements in the event that the employer files for chapter 11 bankruptcy and the employee is not regularly scheduled for work or paid.
U.S. House of Representatives
2019-08-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4181IN THE HOUSE OF REPRESENTATIVESAugust 9, 2019Mr. Griffith introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow distributions from qualified cash or deferred arrangements in the event that the employer files for chapter 11 bankruptcy and the employee is not regularly scheduled for work or paid. 
1.Distributions from qualified cash or deferred arrangements allowed in chapter 11 bankruptcy if employee not regularly scheduled for work or paid 
(a)In generalSection 401(k)(2)(B)(i) of the Internal Revenue Code of 1986 is amended by striking or at the end of subclause (IV), by striking and at the end of subclause (V) and inserting , or, and by inserting after subclause (V) the following new subclause:  (VI)in the case of a qualified bankruptcy reorganization delay distribution (as defined in paragraph (15)), the beginning of the period described in paragraph (15)(A)(iii), and. 
(b)Qualified bankruptcy reorganization delay distributionSection 401(k) of such Code is amended by adding at the end the following new paragraph:  (15)Qualified bankruptcy reorganization delay distribution (A)In generalFor purposes of paragraph (2)(B)(i)(VI), the term qualified bankruptcy reorganization delay distribution means any distribution to an employee if— 
(i)the employer has filed a case under chapter 11 of title 11, United States Code, and is under the jurisdiction of the court in such case,  (ii)such employee, at any time after the filing of such case, is not scheduled to work for at least the number of hours that such employee is customarily scheduled to work or is not paid on or before the time that such employee is customarily paid, and 
(iii)such distribution is made during the period beginning with the first time which is described in clause (ii) with respect to such employee and ending on the first date thereafter on which such employee is scheduled to work for at least the number of hours that such employee is customarily scheduled to work and is paid at the time such employee is customarily paid (or, if earlier, ending on the date of severance from employment). (B)Limitation on distributionsThe aggregate amount of distributions received by any employee which may be treated as qualified bankruptcy reorganization delay distributions with respect to any case described in subparagraph (A)(i) shall not exceed the amount which bears the same proportion to such employee’s annual salary as the period beginning with the beginning of the period described in subparagraph (A)(iii) and ending on the date of the distribution bears to a calendar year.. 
(c)Effective date 
(1)In generalThe amendments made by this section shall apply to distributions made after the date of the enactment of this Act. (2)TransitionDuring the 2-year period beginning with the date of the enactment of this Act, a plan shall not fail to satisfy any provision of the Internal Revenue Code of 1986 merely because the terms of the plan do not provide for making qualified bankruptcy reorganization delay distributions (as defined in section 401(k)(15) of such Code, as added by this section) but such plan nonetheless provides for such distributions.  
